Exhibit 10.4
 
 
 
 
EXECUTION VERSION
 
U.S. SECURITY AGREEMENT
 
U.S. SECURITY AGREEMENT, dated as of May 20, 2008, made by NORTEK, INC., a
Delaware corporation (the “Specified U.S. Borrower”), the other Persons listed
on the signature pages hereof and the Additional Grantors (as hereinafter
defined) (the Specified U.S. Borrower, the Persons so listed and the Additional
Grantors being, collectively, the “Grantors”), to BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”) for the Secured Parties.
 
PRELIMINARY STATEMENTS
 
(1)           The Specified U.S. Borrower and the other Loan Parties party
thereto have entered into a Credit Agreement dated of even date herewith (said
Agreement, as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, being the “Credit Agreement”) with the
Lenders, the L/C Issuers and the agents party thereto.
 
(2)           Pursuant to the Credit Agreement, the Grantors are entering into
this Agreement in order to grant to the Administrative Agent for the ratable
benefit of the Secured Parties a security interest in the Collateral (as
hereinafter defined).
 
(3)           It is a condition precedent to the making of Loans and the
issuance of Letters of Credit by the Lenders under the Credit Agreement, the
entry into Secured Hedge Agreements by the Hedge Banks and the entry into
Secured Cash Management Agreements by the Cash Management Banks from time to
time that the Grantors shall have granted the assignment and security interest
and made the pledge and assignment contemplated by this Agreement.
 
(4)           Each Grantor will derive substantial direct and indirect benefit
from the transactions contemplated by the Loan Documents.
 
(5)           Terms defined in the Credit Agreement and not otherwise defined in
this Agreement are used in this Agreement as defined in the Credit
Agreement.  Further, unless otherwise defined in this Agreement or in the Credit
Agreement, terms defined in Article 8 or 9 of the UCC (as defined below) are
used in this Agreement as such terms are defined in such Article 8 or 9
(including Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commodity Account, Commodity Contract, Deposit Accounts, Documents,
Equipment, Farm Products, Financial Assets, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter of Credit Rights,
Securities Accounts, Securities Intermediary, Security, Security Entitlements
and Supporting Obligations).  Additionally, the following terms shall have the
following meanings:
 
“Commodity Account Control Agreement” shall mean an agreement in form reasonably
satisfactory to the Administrative Agent sufficient to grant the Administrative
Agent Control over a specified Commodity Account.
 
“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.
 
“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreements, the Securities Account Control Agreements and the Commodity Account
Control Agreements.
 
“Deposit Account Control Agreement” shall mean an agreement  in form reasonably
satisfactory to the Administrative Agent sufficient to grant the Administrative
Agent Control over a specified Deposit Account.
 
“Excluded Accounts” shall mean each of the following, but in each case only to
the extent that Control of the same has not been provided to or for the benefit
of any other creditor or as security for any other obligations:
 
                (i)all Deposit Accounts maintained by the Grantors solely for
the purpose of making current payments of payroll obligations in the ordinary
course of business;
 
                (ii)for a period of not more than 30 days (or such longer period
as may be approved by the Administrative Agent in its sole discretion) following
any Permitted Acquisition of a new Subsidiary, the Deposit Accounts, Securities
Accounts and Commodity Accounts of such new Subsidiary; and
 
                (iii)any Deposit Accounts, Securities Accounts and Commodity
Accounts as to which (A) during the first 90 days following the Closing Date,
the aggregate book balances thereof, taken as a whole, do not exceed
$10,000,000, and (B) thereafter, the aggregate collected balances thereof, taken
as a whole, do not exceed $10,000,000 (or such greater amount as may be agreed
from time to time by the Administrative Agent in its discretion).
 
“Excluded Equity” shall mean each of the following, but in each case only to the
extent that the same has not been pledged to or for the benefit of any other
creditor or as security for any other obligations:
 
(i)     shares of Voting Foreign Stock of any Foreign Subsidiary to the extent
(and only to the extent) that the pledge thereof hereunder would result in more
than 65% of the Voting Foreign Stock of such Foreign Subsidiary to be pledged
hereunder;
 
(ii)     Equity Interests in Foreign Subsidiaries that are not Material Foreign
Subsidiaries; and
 
(iii)    any Equity Interests of any Subsidiary with respect to which the
Administrative Agent has determined in its sole discretion that the costs of
providing a pledge of such Equity Interests hereunder is excessive in view of
the benefits to be provided by such pledge.
 
“Noteholder Security Agreement” shall mean have the meaning specified in the
Intercreditor Agreement.
 
“Release Date” shall have the meaning specified in Section 20.
 
“Securities Account Control Agreement” shall mean an agreement in form
reasonably satisfactory to the Administrative Agent sufficient to grant the
Administrative Agent Control with respect to a specified Securities Account.
 
“Trustee” shall mean the Noteholder Collateral Agent as defined in the
Intercreditor Agreement.
 
“UCC” shall mean the Uniform Commercial Code (as defined in the Credit
Agreement).
 
“Voting Foreign Stock” shall mean shares of stock in any Foreign Subsidiary
entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the Code)
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and issue Letters of Credit under the Credit Agreement, to
induce the Hedge Banks to enter into Secured Hedge Agreements and to induce the
Cash Management Banks to enter into Secured Cash Management Agreements from time
to time, each Grantor hereby agrees with the Administrative Agent for the
ratable benefit of the Secured Parties as follows:
 
Section 1.  Grant of Security.  Each Grantor hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in,
such Grantor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by such Grantor, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):
 
(a)           all Accounts;
 
(b)           all cash and Cash Equivalents;
 
(c)           all Chattel Paper;
 
(d)           all Commercial Tort Claims (including, without limitation, the
Commercial Tort Claims set forth on Schedule 15 to the Perfection Certificate);
 
(e)           all Deposit Accounts;
 
(f)            all Documents;
 
(g)           all Equipment;
 
(h)           all Farm Products;
 
(i)            all Fixtures;
 
(j)            all General Intangibles;
 
(k)           all Goods;
 
(l)            all Instruments;
 
(m)          all Inventory;
 
(n)           all Letter-of-Credit Rights (together with all Accounts, Chattel
Paper, Instruments, Deposit Accounts, General Intangibles  and other obligations
of any kind, whether or not arising out of or in connection with the sale or
lease of goods or the rendering of services and whether or not earned by
performance, the “Receivables”; and all rights now or hereafter existing in and
to all supporting obligations and in and to all security agreements, mortgages,
Liens, leases, letters of credit and other contracts securing or otherwise
relating to the Receivables, being the “Related Contracts”);
 
(o)           the following (the “Security Collateral”):
 
                (i)all indebtedness from time to time owed to such Grantor,
including without limitation, all promissory notes or instruments, if any,
evidencing such indebtedness, all indebtedness owed to such Grantor pursuant to
the Intercompany Note and the instruments set forth on Schedule 12 to the
Perfection Certificate (the “Pledged Debt”), and all interest, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Debt;
 
                (ii)all Equity Interests, other than Excluded Equity, from time
to time acquired, owned or held by such Grantor in any manner, including,
without limitation, the Equity Interests of each Grantor set forth opposite such
Grantor’s name on and otherwise described on Schedule 11 to the Perfection
Certificate, and the certificates, if any, representing such shares or units or
other Equity Interests (collectively, the “Pledged Equity”), and all dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares or other Equity Interests and all
subscription warrants, rights or options issued thereon or with respect thereto;
and
 
                (iii)all Investment Property and all Financial Assets
(including, without limitation, all securities, security entitlements and
securities accounts), the certificates or instruments, if any, representing or
evidencing such Investment Property or Financial Assets and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange therefor and all subscription warrants, rights or options issued
thereon or with respect thereto;
 
(p)           all contracts and agreements between any Grantor and one or more
additional parties (including, without limitation, any Swap Contracts, licensing
agreements and any partnership agreements, joint venture agreements, limited
liability company agreements), the Related Contracts and the IP Agreements (as
hereinafter defined), in each case as such agreements may be amended, amended
and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation, (i)
all rights of such Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (iii) claims of such Grantor for damages arising out of or
for breach of or default under the Assigned Agreements, to perform thereunder
and to compel performance and otherwise exercise all remedies thereunder (all
such Collateral being the “Agreement Collateral”);
 
(q)           the following (collectively, the “Intellectual Property
Collateral”):
 
                (i)all patents, patent applications, utility models and
statutory invention registrations, all inventions claimed or disclosed therein
and all improvements thereto (“Patents”);
 
                (ii)all trademarks, service marks, domain names, trade dress,
logos, designs, slogans, trade names, business names, corporate names and other
source identifiers, whether registered or unregistered (provided that no
security interest shall be granted in United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law),
together, in each case, with the goodwill symbolized thereby (“Trademarks”);
 
                (iii)all copyrights, including, without limitation, copyrights
in Computer Software (as hereinafter defined), internet web sites and the
content thereof, whether registered or unregistered (“Copyrights”);
 
                (iv)all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
 
                (v)all confidential and proprietary information of the Grantor,
including, without limitation, know-how, trade secrets, manufacturing and
production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information
(collectively, “Trade Secrets”), and all other intellectual, industrial and
intangible property of any type, including, without limitation, industrial
designs and mask works;
 
                (vi)all registrations and applications for registration for any
of the foregoing, including, without limitation, those registrations and
applications for registration set forth in Schedule 14 to the Perfection
Certificate, together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;
 
                (vii)all tangible embodiments of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
 
                (viii)all agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any of the foregoing
to which such Grantor, now or hereafter, is a party or a beneficiary (“IP
Agreements”); and
 
                (ix)any and all claims for damages and injunctive relief for
past, present and future infringement, dilution, misappropriation, violation,
misuse or breach with respect to any of the foregoing, with the right, but not
the obligation, to sue for and collect, or otherwise recover, such damages (the
property described in this Section 1(q) is referred to herein as the
“Intellectual Property”);
 
(r)           all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of such Grantor pertaining to any of the Collateral;
 
(s)           and all other tangible and intangible personal property of
whatever nature whether or not covered by Article 9 of the UCC;
 
(t)           all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to and Supporting
Obligations relating to, any and all of the Collateral (including, without
limitation, proceeds, collateral and supporting obligations that constitute
property of the types described in clauses (a) through (t) of this Section 1)
and, to the extent not otherwise included, all payments under insurance (whether
or not the Administrative Agent is the loss payee thereof), or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral;
 
provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any (A) motor
vehicles or other assets that are subject to certificates of title; (B) any
Equipment that is subject to a purchase money lien or capital lease permitted
under the Credit Agreement to the extent the documents relating to such purchase
money lien or capital lease would not permit such Equipment to be subject to the
security intereset created hereby; (C) any Letter-of-Credit Rights to the extent
the applicable Grantor is required by applicable law to apply the Proceeds
thereof for a specified purpose; or (D) any General Intangible, Investment
Property (other than (i) any Equity Interests of a wholly-owned Subsidiary of a
Grantor required to be pledged hereunder or (ii) any other Equity Interests of a
Subsidiary of a Grantor required to be pledged hereunder unless such
restrictions are permitted to exist under the Credit Agreement) or Assigned
Agreement to the extent that (but only as long as) the terms thereof (after
giving effect to Sections 9-406, 9-407 and 9-408 of the UCC) validly prohibit
the assignment of, or granting a security interest in, or validly permit the
termination (by reason of such assignment or security interest) of, such General
Intangible, Investment Property or Assigned Agreement (it being understood and
agreed, however, (i) that notwithstanding the foregoing, all rights to payment
for money due or to become due pursuant to any such excluded Collateral shall be
subject to the security interests created by this Agreement and (ii) such
excluded Collateral shall otherwise be subject to the security interests created
by this Agreement upon receiving any necessary approvals or waivers permitting
the assignment thereof, which the applicable Grantor shall use commercially
reasonable efforts to obtain).


Section 2.  Security for Obligations.  This Agreement secures, in the case of
each Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest
(including interest and fees that accrue after the commencement by or against
any Grantor of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding), fees, premiums, penalties, indemnifications,
contract causes of action, costs, expenses or otherwise (all such obligations
being the “Secured Obligations”).
 
Section 3.  Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.
 
Section 4.  Delivery and Control of Security Collateral.  (a) (i) All
certificates representing or evidencing the Pledged Equity and (ii) all
instruments representing or evidencing the Pledged Debt (excluding, unless an
Event of Default has occurred and is continuing, Pledged Debt in an aggregate
principal amount not in excess of $2,500,000), shall be delivered to and held by
or on behalf of the Administrative Agent pursuant hereto (unless the Trustee is
granted a prior security interest in such certificates and instruments and the
same are required to be delivered (and are delivered) to the Trustee for the
benefit of the Secured Parties pursuant to the Intercreditor Agreement) and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent; provided that, unless an
Event of Default shall have occurred and be continuing, with respect to
intercompany indebtedness to the extent evidenced by the Intercompany Note, the
Grantors shall only be required to deliver possession of the Intecompany Note
with respect to such indebtedness.  During the continuation of an Event of
Default, the Administrative Agent shall have the right, at any time in its
discretion and without notice to any Grantor, to (i) transfer to or to register
in the name of the Administrative Agent or any of its nominees any or all of the
Security Collateral, subject only to the revocable rights specified in Section
11(a), (ii) exchange certificates or instruments representing or evidencing
Security Collateral for certificates or instruments of smaller or larger
denominations, and (iii) convert Security Collateral consisting of financial
assets credited to any Securities Account to Security Collateral consisting of
financial assets held directly by the Administrative Agent, and to convert
Security Collateral consisting of financial assets held directly by the
Administrative Agent to Security Collateral consisting of financial assets
credited to any Securities Account.
 
(b)           With respect to any Security Collateral in which any Grantor has
any right, title or interest and that constitutes an uncertificated security,
such Grantor will promptly notify the Administrative Agent thereof and, (i) if
so requested by the Administrative Agent with respect to any such Security
Collateral (which request shall only be made with respect to Security Collateral
as to which the actions described in this Section 4(b) have not been taken to
the extent that the aggregate value thereof is in excess of $1,000,000 or (ii)
solely in the case of Security Collateral representing Equity Interests in a
Subsidiary, upon the request of the Administrative Agent, cause the issuer
thereof either (x) to register the Administrative Agent as the registered owner
of such security or (y) to agree in an authenticated record with such Grantor
and the Administrative Agent that such issuer will comply with instructions with
respect to such security originated by the Administrative Agent without further
consent of such Grantor, such authenticated record to be in form and substance
satisfactory to the Administrative Agent.  During the continuation of an Event
of Default, with respect to any Security Collateral in which any Grantor has any
right, title or interest, promptly upon the request of the Administrative Agent,
such Grantor will notify each such issuer of Security Collateral that such
Security Collateral is subject to the security interest granted hereunder.
 
(c)           Except as otherwise set forth herein, if any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the
Administrative Agent (unless the Trustee is granted a prior security interest in
such Collateral and the same is required to be delivered (and is delivered) to
the Trustee for the benefit of the Secured Parties pursuant to the Intercreditor
Agreement), duly endorsed in a manner satisfactory to the Administrative Agent,
to be held as Collateral pursuant to this Agreement and, if applicable, the
Intercreditor Agreement, provided that, unless an Event of Default has occurred
and is continuing, the Grantors shall not be required to deliver the same
pursuant to this clause (c) to the extent that the aggregate value of the
Collateral not so delivered does not exceed $5,000,000.
 
Section 5.  Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims.  Unless the
Release Date shall have occurred:
 
(a)           Each Grantor will maintain Deposit Accounts (other than Excluded
Accounts) only with a bank (which may include the Administrative Agent) (a
“Pledged Account Bank”) that has entered into a Deposit Account Control
Agreement.  The Administrative Agent hereby agrees that it will not deliver a
notice indicating that the Administrative Agent will take Control over a Deposit
Account, Securities Account or Commodity Account under any Control Agreement
unless an Event of Default or Cash Dominion Event has occurred and is
continuing.


(b)           The Administrative Agent may, at any time and without notice to,
or consent from, the Grantor, transfer, or direct the transfer of, funds from
the Pledged Deposit Accounts to satisfy the Grantor’s obligations under the Loan
Documents if an Event of Default or Cash Dominion Event shall have occurred and
be continuing.
 
(c)           Upon any termination by a Grantor of any Pledged Deposit Account,
such Grantor will immediately (i) transfer all funds and property held in such
terminated Pledged Deposit Account to another Pledged Deposit Account and (ii)
notify all Account Debtors and any other obligors that were making payments to
such Pledged Deposit Account to make all future payments to another Pledged
Deposit Account, in each case so that the Administrative Agent shall have a
continuously perfected security interest in such Account Collateral, funds and
property.


(d)           Upon the occurrence of and during the continuation of an Event of
Default, promptly upon the request of the Administrative Agent, each Grantor
will maintain (i) all Electronic Chattel Paper with a value individually in
excess of $500,000 or in the aggregate in excess of $2,000,000 so that the
Administrative Agent has control of the Electronic Chattel Paper in the manner
specified in Section 9-105 of the UCC and (ii) all transferable records so that
the Administrative Agent has control of the transferable records in the manner
specified in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record (“UETA” ).
 
(e)           Each Grantor, by granting a security interest in its Receivables
consisting of Letter-of-Credit Rights to the Administrative Agent, intends to
(and hereby does) assign to the Administrative Agent its rights (including its
contingent rights) to the proceeds of all Related Contracts consisting of
letters of credit of which it is or hereafter becomes a beneficiary or assignee
(except to the extent that the applicable Grantor is required by applicable law
to apply such proceeds to a specified purpose).  If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, and (i) the face amount of such letter of credit is in excess of
$1,000,000 individually or (ii) the face amount of such letter of credit,
together with the face amount of all other letters of credit issued in favor of
any Grantor in which the Administrative Agent does not have a perfected security
interest exceeds $2,500,000 in the aggregate, such Grantor shall promptly notify
the Administrative Agent thereof and such Grantor shall use commercially
reasonable efforts to either (A) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Administrative Agent of
the proceeds of any drawing under such letter of credit or (B) arrange for the
Administrative Agent to become the transferee beneficiary of such letter of
credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under such letter of credit are to be applied as provided in the
Credit Agreement.
 
(f)           Upon the occurrence of an Event of Default, each Grantor shall,
promptly upon request by the Administrative Agent, (i) notify (and such Grantor
hereby authorizes the Administrative Agent to notify) the issuer and each
nominated person with respect to each of the Related Contracts consisting of
letters of credit that the proceeds thereof have been assigned to the
Administrative Agent hereunder and any payments due or to become due in respect
thereof are to be made directly to the Administrative Agent or its designee and
(ii) arrange for the Administrative Agent to become the transferee beneficiary
of letter of credit.
 
(g)           Each Grantor will give prompt notice in writing (which notice
shall reference this Section 5(g) to the Administrative Agent of any Commercial
Tort Claim individually valued in excess of $2,500,000 that may arise in the
future and, if requested by the Administrative Agent, will promptly execute or
otherwise authenticate a supplement to this Agreement, and otherwise take all
necessary action, to subject such Commercial Tort Claim to the first priority
security interest created under this Agreement.
 
Section 6.  Representations and Warranties.  Each Grantor represents and
warrants as follows:
 
(a)           All Pledged Equity consisting of certificated securities and all
Pledged Debt has been delivered to the Administrative Agent in accordance
herewith.  If such Grantor is an issuer of Security Collateral, such Grantor
confirms that it has received notice of the security interest granted hereunder.
 
(b)           Such Grantor is the legal and beneficial owner of the Collateral
granted or purported to be granted by such Grantor free and clear of any Lien,
claim, option or right of others, except for the security interest created under
this Agreement, subject to Liens permitted under Section 7.01 of the Credit
Agreement.  To the best knowledge of the Grantors, no effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral or listing such Grantor or any trade name of such Grantor as debtor
is on file in any recording office, except such as may have been filed in favor
of the Administrative Agent relating to the Loan Documents or as otherwise
permitted under the Credit Agreement.
 
(c)           All of the Equipment and Inventory of such Grantor are located at
the places specified therefor in Schedule 2 to the Perfection Certificate or at
another location as to which such Grantor has complied with the requirements of
Sections 8 and 9(b).  Such Grantor has obtained and maintains insurance with
respect to its Equipment and Inventory incompliance with Section 8(d).
 
(d)           The Pledged Equity issued by the Company or any of its
Subsidiaries hereunder has been duly authorized and validly issued and is fully
paid and non-assessable.  The Pledged Debt pledged by such Grantor hereunder has
been duly authorized, authenticated or issued and delivered, is the legal, valid
and binding obligation of the issuers thereof, is evidenced by one or more
promissory notes (which promissory notes have been delivered to the
Administrative Agent (unless required to be delivered and so delivered to the
Trustee pursuant to the Intercreditor Agreement) and is not in default.
 
(e)           The Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule 11 to the Perfection Certificate.  No Grantor has any
Investment Property or Financial Assets other than the Investment Property and
Financial Assets listed on Schedules 11, 12 and 13 to the Perfection
Certificate.
 
(f)           Each Grantor has good and valid rights in and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder and has full power and authority to grant to the Administrative Agent
the security interest in such Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person, other than any consent or
approval that has been obtained and is in full force and effect or the need for
which has been specifically disclosed herein or in the Credit Agreement.
 
(f)           The Perfection Certificate has been duly prepared, completed and
executed by the Specified U.S. Borrower and the information set forth therein,
including the exact legal name of each Grantor, is true, accurate and complete.
 
(g)           This Agreement creates in favor of the Administrative Agent for
the benefit of the Secured Parties a valid security interest in the Collateral
granted by such Grantor, securing the payment of the Secured Obligations; and
(i) when the financing statements set forth in Schedule 7 of the Perfection
Certificate are filed or recorded with the appropriate Governmental Authority
referred to therein with respect to the Collateral described therein in which a
security interest may be perfected by filing or recordation and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
described in Schedules 11, 12 and 16 of the Perfection Certificate with respect
to which a security interest may be perfected only by possession or control, all
filings and other actions necessary to perfect the security interest in the
Collateral granted by such Grantor have been duly made or taken and are in full
force and effect; and such security interest is, in the case of ABL Priority
Collateral, first priority and, in the case of Term Priority Collateral, second
priority.
 
(h)           None of the Grantors has filed or consented to the filing of (i)
any financing statement or analogous document under the UCC or any other
applicable laws covering any Collateral, (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement.
 
(i)           The Inventory that has been produced or distributed by such
Grantor has been produced in compliance with all requirements of applicable law,
including, without limitation, the Fair Labor Standards Act.
 
(j)           No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent to the extent otherwise required to be
delivered hereunder (other than purchase orders, supply agreements and
invoices).
 
(k)           As to itself and its Intellectual Property Collateral:
 
(i)           To such Grantor’s knowledge, the operation of such Grantor’s
business as currently conducted and the use of the Intellectual Property in
connection therewith do not infringe, misappropriate or otherwise violate the
intellectual property rights of any third party.
 
(ii)           Such Grantor is the exclusive owner of all right, title and
interest in and to the material Intellectual Property Collateral, and is
entitled to use all material Intellectual Property Collateral subject only to
the terms of the IP Agreements, in each case as used in or necessary to its
operations.
 
(iii)           The IP Agreements, patents, trademarks, service marks, trade
names and all applications for any of the foregoing included in the Intellectual
Property Collateral is set forth on Schedule 14 to the Perfection Certificate
and sets forth all such Intellectual Property and all IP Agreements material to
the operations of the Grantors.
 
(iv)           None of such Grantor’s Intellectual Property material to the
operations of the Grantors, has been abandoned or has been adjudged invalid or
unenforceable in whole or part.
 
Section 7.   Further Assurances.  (a)  Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be reasonably necessary or desirable, or that
the Administrative Agent may reasonably request, in order to perfect and protect
any pledge or security interest granted or purported to be granted by such
Grantor hereunder or to enable the Administrative Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral of such
Grantor.  Without limiting the generality of the foregoing, each Grantor will
promptly with respect to Collateral of such Grantor:
 
(i) mark conspicuously each document included in Inventory and, at the request
of the Administrative Agent if an Event of Default has occurred and is
continuing, each Chattel Paper, each Related Contract and each Assigned
Agreement and, at the request of the Administrative Agent, each of its records
pertaining to such Collateral with a legend, in form and substance satisfactory
to the Administrative Agent, indicating that such document, Chattel Paper,
Related Contract, Assigned Agreement or Collateral is subject to the security
interest granted hereby
 
(ii) execute or authenticate and file such financing or continuation statements,
or amendments thereto, and such other instruments or notices, as may be
reasonably necessary or desirable, or as the Administrative Agent may reasonably
request, in order to perfect and preserve the security interest granted or
purported to be granted by such Grantor hereunder;
 
(iii) execute and deliver to the Administrative Agent an executed Control
Agreement with respect to each Deposit Account of any Grantor owned, maintained
or established by any Grantor after the Closing Date (other than an Excluded
Account), including any such Deposit Account which at any time ceases to be an
Excluded Account (it being understood that the Administrative Agent shall not
give any instructions directing the disposition of funds from time to time
credited to any Deposit Account or withhold any withdrawal rights from such
Grantor with respect to funds from time to time credited to any Deposit Account
unless an Event of Default or Cash Dominion Event has occurred and is
continuing);
 
(iv) if any Grantor shall, following the Closing Date, establish and maintain
any Securities Account or Commodity Account (other than an Excluded Account)
with any Securities Intermediary or Commodity Intermediary, such Grantor shall,
within 30 days (or such longer period as the Administrative Agent may agree in
its sole discretion) of opening such Securities Account or Commodity Account,
notify the Administrative Agent thereof and deliver to the Administrative Agent
an executed Control Agreement with respect to such Securities Account or
Commodity Account, as the case may be; and
 
(v) deliver to the Administrative Agent evidence that all other action that the
Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the security interest granted or purported to be granted by
such Grantor under this Agreement has been taken.
 
(b)           Each Grantor hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
including, without limitation, one or more financing statements indicating that
such financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, in each case without the signature of such
Grantor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement.  A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.  Each Grantor
ratifies its authorization for the Administrative Agent to have filed such
financing statements, continuation statements or amendments filed prior to the
date hereof.
 
(c)           Each Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the Collateral
of such Grantor and such other reports in connection with such Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.
 
(d)           The Borrower Agent will furnish to the Administrative Agent, at
any time upon the request of the Administrative Agent if an Event of Default or
a Cash Dominion Event has occurred and is continuing, an opinion of counsel,
from outside counsel reasonably satisfactory to the Administrative Agent, to the
effect that all financing or continuation statements have been filed, and all
other action has been taken to perfect continuously from the date hereof the
security interest granted hereunder.
 
(e)           Each Loan Party shall at all times defend its title to Collateral
and the Administrative Agent’s Liens therein against all Persons, claims and
demands whatsoever, except for Liens permitted under Section 7.01 of the Credit
Agreement.
 
Section 8.  As to Equipment and Inventory and Insurance.  (a) Each Grantor will
keep its Equipment and Inventory (other than Inventory sold in the ordinary
course of business or pursuant to a disposition in accordance with Section 7.05
of the Credit Agreement) at the places therefor specified in Section 2 to the
Perfection Certificate or at such other locations as such Grantor may determine
from time to time, provided that such Grantor shall give written notice to the
Administrative Agent specifying any such other location within  30 days’ after
the first date on which any Equipment or Inventory is moved to such location.
 
(b) Each Grantor will promptly furnish to the Administrative Agent a statement
respecting any loss or damage exceeding $1,000,000 to any of the Inventory of
such Grantor.
 
(c) In producing its Inventory, each Grantor will comply in all material
respects with all requirements of applicable law, including, without limitation,
the Fair Labor Standards Act.
 
(d) Each Grantor will, at its own expense, maintain insurance with respect to
its Equipment and Inventory in such amounts, against such risks, in such form
and with such insurers, as required under Section 6.07 of the Credit
Agreement.  Without limitation to the foregoing, each Loan Party shall maintain
insurance with respect to the Collateral, covering casualty, hazard, public
liability, theft, malicious mischief, flood and other risks, in amounts, with
endorsements and with insurers (with a Best Rating of at least A7, unless
otherwise approved by the Administrative Agent) reasonably satisfactory to the
Administrative Agent.  All proceeds under each policy shall be payable to the
Administrative Agent or deposited directly to a Dominion Account.  From time to
time upon request, the Loan Parties shall deliver to the Administrative Agent
the originals or certified copies of its insurance policies and updated flood
plain searches.  Unless the Administrative Agent shall agree otherwise, each
policy of property insurance shall include satisfactory endorsements: (i)
showing the Administrative Agent (or, in the case of property insurance, the
Administrative Agent and the Trustee, as their interests may appear) as sole
loss payee; (ii) requiring the insurer to endeavor to provide 30 days prior
written notice to the Administrative Agent in the event of cancellation of the
policy for any reason whatsoever; and (iii) specifying that the interest of the
Administrative Agent shall not be impaired or invalidated by any act or neglect
of any Loan Party or the owner of the property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy.  If any
Loan Party fails to provide and pay for any insurance, the Administrative Agent
may, at its option, but shall not be required to, procure the insurance and
charge the Borrowers therefor.  Each Loan Party agrees to deliver to the
Administrative Agent, promptly as rendered, copies of all material reports made
to insurance companies in respect of the insurance described herein.  So long as
no Event of Default has occurred and is continuing, the Loan Parties may settle,
adjust or compromise any insurance claim, as long as the proceeds are delivered
to the Administrative Agent or deposited to a Dominion Account as provided
above.  If an Event of Default has occurred and is continuing, only the
Administrative Agent shall be authorized to settle, adjust and compromise such
claims.  Further, each Grantor will, at the request of the Administrative Agent,
duly execute and deliver instruments of assignment of such insurance policies to
comply with the requirements of the Loan Documents and cause the insurers to
acknowledge notice of such assignment.
 
(e) So long as no Event of Default or Cash Dominion Event shall have occurred
and be continuing, all insurance payments, proceeds of insurance and any awards
arising from condemnation of any Collateral received by the Administrative Agent
in connection with any loss, damage or destruction of any Collateral shall be
transferred to a Dominion Account, and to the extent required to be applied to
the Obligations in accordance with Section 2.05(b) of the Credit Agreement, the
Administrative Agent may direct the applicable Pledged Account Bank to release
to such Grantor any such amount if and to the extent that any prepayment of
Obligations is required under the Credit Agreement in connection with the
receipt of such amount and such prepayment has been made.  Reimbursement under
any liability insurance maintained by any Grantor pursuant to this Section 8 may
be paid directly to the Person who shall have incurred liability covered by such
insurance.
 
Section 9.  Post-Closing Changes; Bailees; Collections on Assigned Agreements
and Accounts; Assigned Agreements.  (a)  No Grantor will change its name, type
of organization, jurisdiction of organization, organizational identification
number or location from those set forth in 1 to the Perfection Certificate
without giving notice thereof to the Administrative Agent within 30 days (or
such lesser period of time as the Administrative Agent may agree) of such change
and thereafter taking all action required by the Administrative Agent for the
purpose of perfecting or protecting the security interest granted by this
Agreement.  Each Grantor will hold and preserve its records relating to the
Collateral, including, without limitation, the Assigned Agreements and Related
Contracts.
 
(b)           If any Collateral of any Grantor is at any time in the possession
or control of a warehouseman, bailee or agent (including as set forth on
Schedule 2(e) to the Perfection Certificate) or is located at leased premises or
mortgaged property, upon the request of the Administrative Agent, such Grantor
will (i) notify any such warehouseman, bailee, agent or landlord of the security
interest created hereunder, (ii) instruct any such warehouseman, bailee or agent
to hold all such Collateral solely for the Administrative Agent’s account
subject only to the Administrative Agent’s instructions, and (iii) if at any
time the value of the Collateral in the possession or control of such
warehouseman, bailee or agent or located at such leased or mortgaged premises
exceeds or is reasonably likely to exceed $3,000,000, use commercially
reasonable efforts to (A) cause such warehouseman, bailee or agent to
authenticate a record acknowledging that it holds possession of such Collateral
for the Administrative Agent’s benefit and shall act solely on the instructions
of the Administrative Agent without the further consent of the Grantor or any
other Person and make such authenticated record available to the Administrative
Agent, and (B) obtain a Lien Waiver from such warehouseman, bailee or agent or
the applicable landlord or mortgagee.
 
(c)           Except as otherwise provided in this subsection (c), each Grantor
will continue to collect, at its own expense, all amounts due or to become due
such Grantor under the Receivables, Assigned Agreements and Related
Contracts.  In connection with such collections, such Grantor may take (and, at
the Administrative Agent’s direction during the continuation of an Event of
Default, may take) such commercially reasonable action as such Grantor (or the
Administrative Agent) may deem necessary or advisable to enforce collection
thereof; provided, however, that the Administrative Agent shall have the right
at any time upon the occurrence and during the continuance of an Event of
Default, to notify the Obligors under any Receivables, Assigned Agreements and
Related Contracts, of the assignment of such Receivables, Assigned Agreements
and Related Contracts, to the Administrative Agent and to direct such Obligors
to make payment of all amounts due or to become due to such Grantor thereunder
directly to the Administrative Agent and, upon such notification and at the
expense of such Grantor, to enforce collection of any such Receivables, Assigned
Contracts and Related Contracts, to adjust, settle or compromise the amount or
payment thereof, and to otherwise exercise all rights with respect to such
Receivables, Assigned Agreements and Related Contracts, including, without
limitation, those set forth set forth in Section 9-607 of the UCC.  Upon the
occurrence and during the continuation of an Event of Default or a Cash Dominion
Event, all amounts and proceeds (including, without limitation, Instruments)
received by such Grantor in respect of the Receivables, Assigned Agreements and
Related Contracts of such Grantor shall be received in trust for the benefit of
the Administrative Agent hereunder, shall be segregated from other funds of such
Grantor and shall be transferred to the Payment Accounts as set forth in Section
6.19 of the Credit Agreement for application to the Obligations as provided in
Section 8.03 of the Credit Agreement.  Upon the occurrence and during the
continuation of an Event of Default, (i) no Grantor will grant any extension
with respect to the time of payment of any Receivable or any amount due on any
Assigned Agreement or Related Contract, adjust, settle or compromise the amount
or payment of any Receivable or any amount due on any Assigned Agreement or
Related Contract for less than the full amount thereof, release wholly or partly
any Account Debtor or obligor thereof, allow any credit or discount thereon
(except, in each case, in the ordinary course of business consistent with past
practice unless the Administrative Agent shall have notified such Grantor that
its right to do so has been terminated) or make any amendment, supplement or
modification thereto, in each case in any manner that could adversely affect the
value thereof and (ii) the applicable Grantor shall deliver to the
Administrative Agent a copy of each material demand, notice or document received
by it that questions or calls into doubt the validity or enforceability of more
than 5% of the aggregate amount of its then outstanding Accounts.  No Grantor
will permit or consent to the subordination of its right to payment under any of
the Receivables, Assigned Agreements or Related Contracts to any other
indebtedness or obligations of the Account Debtor or obligor thereof.
 
(d)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables, Assigned Agreements and
Related Contracts to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto.  Neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any Receivable,
Assigned Agreement or Related Contract by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Secured Party of any
payment relating thereto, nor shall the Administrative Agent, nor any Secured
Party, be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable, Assigned Agreement or Related
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
 
(e)           Each Grantor will at its expense: (i) maintain the Assigned
Agreements to which it is a party in full force and effect, enforce the Assigned
Agreements to which it is a party in accordance with the terms thereof and take
all such action to such end as may be requested from time to time by the
Administrative Agent, except where the failure to do could not reasonably be
expected to have a Material Adverse Effect; and (ii) furnish to the
Administrative Agent promptly upon receipt thereof copies of all material
notices, requests and other documents received by such Grantor under or pursuant
to any material Assigned Agreements to which it is a party, and from time to
time (A) furnish to the Administrative Agent such information and reports
regarding the Assigned Agreements and such other Collateral of such Grantor as
the Administrative Agent may reasonably request and (B) upon the reasonable
request of the Administrative Agent, make to each other party to any Assigned
Agreement to which it is a party such demands and requests for information and
reports or for action as such Grantor is entitled to make thereunder.
 
(f)           Each Grantor hereby consents on its behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Administrative Agent for
benefit of the Secured Parties of each Assigned Agreement to which it is a party
by any other Grantor hereunder.  Each Grantor agrees, and has effectively so
instructed each other party to each Assigned Agreement to which it is a party,
that all payments due or to become due under or in connection with such Assigned
Agreement will be made directly to a Pledged Deposit Account.
 
Section 10.  As to Intellectual Property Collateral.  (a)  With respect to
material Intellectual Property Collateral, each Grantor agrees to take, at its
expense, all commercially reasonable steps, including, without limitation, in
the U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority located in the United States, to (i) maintain the
validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each patent, trademark, or
copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities, the filing of applications for renewal
or extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.  No Grantor shall, without the
written consent of the Administrative Agent, discontinue use of or otherwise
abandon any of its material Intellectual Property Collateral, or abandon any
right to file an application for patent, trademark, or copyright, unless such
Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property Collateral is no longer desirable in
the conduct of such Grantor’s business.
 
(b)           Each Grantor agrees promptly to notify the Administrative Agent if
such Grantor becomes aware that any item of material Intellectual Property
Collateral may have become abandoned, placed in the public domain, invalid or
unenforceable, or of any adverse determination or development regarding such
Grantor’s ownership of any of such Intellectual Property Collateral or its right
to register the same or to keep and maintain and enforce the same, unless the
maintenance of such Intellectual Property Collateral is no longer desirable in
the conduct of such Grantor’s business.
 
(c)           In the event that any Grantor becomes aware that any item of its
Intellectual Property Collateral is being infringed or misappropriated by a
third party in any way that would reasonably be expected to have a Material
Adverse Effect, such Grantor shall promptly notify the Administrative Agent and
shall take such actions, at its expense, as such Grantor or the Administrative
Agent deems reasonable and appropriate under the circumstances to protect or
enforce such Intellectual Property Collateral, including, without limitation,
suing for infringement or misappropriation and for an injunction against such
infringement or misappropriation.
 
(d)           No Grantor shall do or permit any act or knowingly omit to do any
act whereby any of its material Intellectual Property Collateral may lapse or
become invalid or unenforceable or placed in the public domain, unless the
maintenance of such Intellectual Property Collateral is no longer desirable in
the conduct of such Grantor’s business.
 
(e)           Each Grantor shall take all commercially reasonable steps which it
or the Administrative Agent (during the continuation of an Event of Default)
deems reasonable and appropriate under the circumstances to preserve and protect
each item of its material Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality.
 
(d)           With respect to its Intellectual Property Collateral, each Grantor
agrees to execute or otherwise authenticate an agreement, in substantially the
form set forth in Exhibit B hereto or otherwise in form and substance
satisfactory to the Administrative Agent (an “Intellectual Property Security
Agreement”), for recording the security interest granted hereunder to the
Administrative Agent in such Intellectual Property Collateral with the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authorities necessary to perfect the security interest hereunder in
such Intellectual Property Collateral.
 
(e)           Each Grantor agrees that should it obtain an ownership interest in
any item of the type set forth in Section 1(q) that is not on the date hereof a
part of the Intellectual Property Collateral (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of trademarks, the goodwill symbolized thereby, shall automatically become part
of the Intellectual Property Collateral subject to the terms and conditions of
this Agreement with respect thereto.  Each Grantor shall, concurrently with the
delivery of financial statements under Section 6.01(a) of the Credit Agreement,
execute and deliver to the Administrative Agent, or otherwise authenticate, an
agreement substantially in the form of Exhibit C hereto or otherwise in form and
substance satisfactory to the Administrative Agent (an “IP Security Agreement
Supplement”) covering such After-Acquired Intellectual Property which IP
Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
After-Acquired Intellectual Property.
 
(f)           Nothing in this Agreement prevents any Grantor from discontinuing
the use or maintenance of any of its Intellectual Property Collateral to the
extent permitted by the Credit Agreement if such Grantor determines in its
reasonable business judgment that such discontinuance is desirable in the
conduct of its business.
 
Section 11.  Voting Rights; Dividends; Etc.  (a)  So long as no Event of Default
shall have occurred and be continuing:
 
           (i)Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral of such Grantor or
any part thereof for any purpose; provided however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof.
 
           (ii)Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any and all dividends, interest and other distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Security Collateral shall be, and shall be forthwith delivered to the
Administrative Agent (unless required to be delivered to the Trustee pursuant to
the Intercreditor Agreement) to hold as Security Collateral and shall, if
received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor and be forthwith delivered to the Administrative Agent (unless required
to be delivered to the Trustee pursuant to the Intercreditor Agreement) as
Security Collateral in the same form as so received (with any necessary
indorsement).
 
           (iii)The Administrative Agent will execute and deliver (or cause to
be executed and delivered) to each Grantor all such proxies and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and other rights that it is entitled to
exercise pursuant to paragraph (i) above and to receive the dividends or
interest payments that it is authorized to receive and retain pursuant to
paragraph (ii) above.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default:
 
            (i)All rights of each Grantor (x) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 11(a)(i) shall, upon notice to such
Grantor by the Administrative Agent, cease and (y) to receive the dividends,
interest and other distributions that it would otherwise be authorized to
receive and retain pursuant to Section 11(a)(ii) shall automatically cease, and
all such rights shall thereupon become vested in the Administrative Agent, which
shall thereupon have the sole right to exercise or refrain from exercising such
voting and other consensual rights and to receive and hold as Security
Collateral such dividends, interest and other distributions.
 
            (ii)All dividends, interest and other distributions that are
received by any Grantor contrary to the provisions of paragraph (i) of this
Section 11(b) shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Administrative Agent (unless required to be delivered
to the Trustee pursuant to the Intercreditor Agreement) as Security Collateral
in the same form as so received (with any necessary indorsement).
 
(c)           Upon the occurrence and during the continuation of an Event of
Default or a Cash Dominion Event, the Administrative Agent shall be authorized
to exercise exclusive control over all Deposit Accounts, Securities Accounts and
Commodity Accounts (other than Excluded Accounts).
 
Section 12.  Transfers and Other Liens; Additional Shares.  (a)  Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Credit Agreement.
 
(b)           Each Grantor agrees that it will (i) cause each issuer of the
Pledged Equity pledged by such Grantor not to issue any Equity Interests or
other securities in addition to or in substitution for the Pledged Equity issued
by such issuer, except to such Grantor, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests (other than Excluded Equity) or other securities.
 
Section 13.  Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby irrevocably appoints the Administrative Agent such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, in the
Administrative Agent’s discretion, to take any action and to execute any
instrument that the Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (but at the cost and expense of the
Grantors), including, without limitation:
 
(a)           to endorse a Grantor’s name on any Payment Item or other proceeds
of Collateral (including proceeds of insurance) that come into the
Administrative Agent’s possession or control;
 
(b)           to obtain and adjust insurance required to be paid to the
Administrative Agent; and,
 
upon the occurrence and during the continuance of an Event of Default:
 
(a)           to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(b)           to receive, indorse and collect any drafts or other instruments,
documents and Chattel Paper;
 
(c)           to (i) notify any Account Debtors of the assignment of any
Grantor’s Accounts, demand and enforce payment of any Grantor’s Accounts, by
legal proceedings or otherwise, and generally exercise any rights and remedies
with respect to any Grantor’s Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as the
Administrative Agent deems advisable; (iv) take control, in any manner, of any
proceeds of Collateral; (v) prepare, file and sign a Grantor’s name to a proof
of claim or other document in a bankruptcy of an Account Debtor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to a Grantor, and notify postal authorities
to change the address for delivery thereof to such address as the Administrative
Agent may designate; (vii) endorse any Chattel Paper, Document, Instrument,
invoice, freight bill, bill of lading, or similar document or agreement relating
to any Accounts, Inventory or other Collateral; (viii) use a Grantor’s
stationery and sign its name to verifications of Accounts and notices to Account
Debtors; (ix) use the information recorded on or contained in any data
processing equipment and computer hardware and software relating to any
Collateral; or (x) take any action as may be necessary or appropriate to obtain
payment under any letter of credit or banker’s acceptance for which a Grantor is
a beneficiary; and
 
(d)           to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Administrative Agent
with respect to any of the Collateral or any other action as the Administrative
Agent deems appropriate to fulfill any Grantor’s obligations under the Loan
Documents.
 
Section 14.  Administrative Agent May Perform.  If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor under Section 17.
 
Section 15.  The Administrative Agent’s Duties.  The powers conferred on the
Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral, as to ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not any Secured
Party has or is deemed to have knowledge of such matters, or as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.
 
(b)           Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent in its
reasonable discretion deems it to be necessary, appoint one or more subagents
(each a “Subagent”) for the Administrative Agent hereunder with respect to all
or any part of the Collateral.  In the event that the Administrative Agent so
appoints any Subagent with respect to any Collateral, (i) the assignment and
pledge of such Collateral and the security interest granted in such Collateral
by each Grantor hereunder shall be deemed for purposes of this Agreement to have
been made to such Subagent, in addition to the Administrative Agent, for the
ratable benefit of the Secured Parties, as security for the Secured Obligations
of such Grantor, (ii) such Subagent shall automatically be vested, in addition
to the Administrative Agent, with all rights, powers, privileges, interests and
remedies of the Administrative Agent hereunder with respect to such Collateral,
and (iii) the term “Administrative Agent,” when used herein in relation to any
rights, powers, privileges, interests and remedies of the Administrative Agent
with respect to such Collateral, shall include such Subagent; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
such Collateral unless and except to the extent expressly authorized in writing
by the Administrative Agent.
 
(c)           All expenses of protecting, storing, warehousing, insuring,
handling, maintaining and shipping any Collateral, all Taxes payable with
respect to any Collateral (including any sale thereof), and all other payments
required to be made by the Administrative Agent to any Person to realize upon
any Collateral, shall be borne and paid by the Grantors.  The Administrative
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in the Administrative Agent actual possession), for
any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency or other Person whatsoever, but the
same shall be at the Grantors’ sole risk.
 
Section 16.  Remedies.  If any Event of Default shall have occurred and be
continuing:
 
(a)           The Administrative Agent may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may:  (i) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of the Administrative Agent
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place and time to be designated by the Administrative Agent that is reasonably
convenient to both parties; (ii) without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Administrative
Agent may deem commercially reasonable; (iii) occupy any premises owned or to
the extent lawful and permitted leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; and (iv) exercise any
and all rights and remedies of any of the Grantors under or in connection with
the Collateral, or otherwise in respect of the Collateral, including, without
limitation, (A) any and all rights of such Grantor to demand or otherwise
require payment of any amount under, or performance of any provision of, the
Receivables, Assigned Agreements, Related Contracts and the other Collateral,
(B) withdraw, or cause or direct the withdrawal of, all funds and all other
property held in or credited to any Deposit Account, Securities Account or
Commodity Account and (C) exercise all other rights and remedies with respect to
the Receivables, Assigned Agreements, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC.  Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification.  The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.
 
(b)           Any cash held by or on behalf of the Administrative Agent and all
cash proceeds received by or on behalf of the Administrative Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 17) in whole or in part by the Administrative Agent for the
ratable benefit of the Secured Parties against, all or any part of the Secured
Obligations, as set forth in Section 8.03 of the Credit Agreement.  Any surplus
of such cash or cash proceeds held by or on the behalf of the Administrative
Agent and remaining after payment in full of all the Secured Obligations shall
be paid over to the applicable Grantor or to whomsoever may be lawfully entitled
to receive such surplus.
 
(c)           All payments received by any Grantor under or in connection with
any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent in the same form as so received (with any necessary
indorsement).
 
(d)           The Administrative Agent may, without notice to any Grantor except
as required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to any Deposit Account.
 
(e)           In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and such Grantor shall supply to the Administrative Agent or its designee such
Grantor’s know-how and expertise, and documents and things relating to any
Intellectual Property Collateral subject to such sale or other disposition, and
such Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.
 
(f)           If the Administrative Agent shall determine to exercise its right
to sell all or any of the Security Collateral of any Grantor pursuant to this
Section 16, each Grantor agrees that, upon request of the Administrative Agent,
such Grantor will, at its own expense, do or cause to be done all such other
acts and things as may be necessary to make such sale of such Security
Collateral or any part thereof valid and binding and in compliance with
applicable law.
 
(g)           The Administrative Agent is authorized, in connection with any
sale of the Security Collateral pursuant to this Section 16, to deliver or
otherwise disclose to any prospective purchaser of the Security
Collateral:  (i) any registration statement or prospectus, and all supplements
and amendments thereto; (ii) any information and projections; and (iii) any
other information in its possession relating to such Security Collateral.
 
(h)           Each Grantor acknowledges the impossibility of ascertaining the
amount of damages that would be suffered by the Secured Parties by reason of the
failure by such Grantor to perform any of the covenants contained in
subsection (d) above and, consequently, agrees that, if such Grantor shall fail
to perform any of such covenants, it will pay, as liquidated damages and not as
a penalty, an amount equal to the value of the Security Collateral on the date
the Administrative Agent shall demand compliance with subsection (d) above.
 
(i)           For the purpose of enabling the Administrative Agent, during the
continuance of an Event of Default, to exercise rights and remedies under this
Section 17 at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, and for no other purpose, each Grantor
hereby grants to the Administrative Agent, to the extent assignable, an
irrevocable, non-exclusive license to use, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Grantor, wherever the same may be located.  Such license shall include access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof to the extent
that such non-exclusive license does not violate the express terms of any
agreement between a Grantor and a third party governing the applicable Grantor’s
use of such Intellectual Property Collateral.  If (i) an Event of Default shall
have occurred and, by reason of cure, waiver, modification, amendment or
otherwise, no longer be continuing, (ii) no other Event of Default shall have
occurred and be continuing, (iii) an assignment or other transfer to the
Administrative Agent of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made in accordance
with the terms hereof and shall have become absolute and effective, and (iv) the
Obligations shall not have become immediately due and payable, the
Administrative Agent shall promptly execute and deliver to such Grantor, at such
Grantor’s sole cost and expense, such assignments or other transfer as may be
necessary to reassign to such Grantor any such rights, title and interests as
may have been assigned to the Administrative Agent; provided, after giving
effect to such reassignment, the Administrative Agent’s security interest
granted pursuant hereto, as well as all other rights and remedies of the
Administrative Agent granted hereunder, shall continue to be in full force and
effect; and provided further, the rights, title and interest so reassigned shall
be free and clear of any other Liens granted by or on behalf of the
Administrative Agent and the Secured Parties.
 
(j)           Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Securities Collateral and Investment Property, to limit purchasers
to persons who will agree, among other things, to acquire such Security
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, so long as such private sale is made
in a commercially reasonable manner and that the Administrative Agent shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Security Collateral or Investment Property for the period of time necessary
to permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.
 
Section 17.  Indemnity and Expenses.  (a)  Each Grantor agrees to indemnify,
defend and save and hold harmless each Secured Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s bad faith, gross negligence or willful misconduct.
 
(b)           Each Grantor will upon demand pay to the Administrative Agent the
amount of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Administrative Agent may incur in connection with (i) the administration of
this Agreement, (ii) the custody, preservation, use or operation of, or the sale
of, collection from or other realization upon, any of the Collateral of such
Grantor, (iii) the exercise or enforcement of any of the rights of the
Administrative Agent or the other Secured Parties hereunder or (iv) the failure
by such Grantor to perform or observe any of the provisions hereof.
 
Section 18.  Amendments; Waivers; Additional Grantors; Etc.  (a)  Subject to
Section 11.01 of the Credit Agreement, no amendment or waiver of any provision
of this Agreement, and no consent to any departure by any Grantor herefrom,
shall in any event be effective unless the same shall be in writing and signed
by (i) each Grantor (other than the Specified U.S. Borrower) to which such
amendment or waiver is to apply, (ii) the Specified U.S. Borrower and (iii) the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.  No failure
on the part of the Administrative Agent or any other Secured Party to exercise,
and no delay in exercising any right hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.
 
(b)           Upon the execution and delivery, or authentication, by any Person
of a security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor,  and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor.  Concurrently with the
delivery or authentication by such Additional Grantor of a Security Agreement
Supplement, such Additional Grantor shall deliver a supplement to the Perfection
Certificate attaching supplemental schedules 1 through 18 to the Perfection
Certificate and each reference in this Agreement and in the other Loan Documents
to the Perfection Certificate shall mean and be a reference to the Perfection
Certificate as supplemented thereby.
 
Section 19.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication or facsimile transmission) and mailed, telegraphed, telecopied,
telexed, faxed or delivered to it, if to any Grantor, addressed to it in care of
the Specified U.S. Borrower at the Specified U.S. Borrower’s address specified
in Section 11.02 of the Credit Agreement and if to the Administrative Agent, at
its address specified in Section 11.02 of the Credit Agreement.  All such
notices and other communications shall be deemed to be given or made at such
time as shall be set forth in Section 11.02 of the Credit Agreement.
 
Section 20.  Continuing Security Interest; Assignments under the Credit
Agreement.  This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the date (such
date being the “Release Date”) of (i) the termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and (ii) the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made), (b) be
binding upon each Grantor, its successors and assigns and (c) inure, together
with the rights and remedies of the Administrative Agent hereunder, to the
benefit of the Secured Parties and their respective successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as provided in Section 11.06 of the Credit
Agreement.
 
Section 21.                      Release; Termination.  (a)  Upon any sale,
lease, transfer or other disposition of any item of Collateral of any Grantor
permitted by, and in accordance with, the terms of the Loan Documents, or upon
the effectiveness of any consent to the release of the security interest granted
hereby in any Collateral pursuant to Section 9.11 of the Credit Agreement, or
upon the release of any Grantor from its obligations under the applicable
Guaranty, if any, in accordance with the terms of the Loan Documents, the
Administrative Agent will, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that (i) at the time of such request and such
release no Default shall have occurred and be continuing and (ii) such Grantor
shall have delivered to the Administrative Agent, at least ten Business Days
prior to the date of the proposed release, a written request for release
describing the item of Collateral and the terms of the sale, lease, transfer or
other disposition in reasonable detail, including, without limitation, the price
thereof and any expenses in connection therewith, together with a form of
release for execution by the Administrative Agent and a certificate of such
Grantor to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Administrative Agent may request
and (iii) the proceeds of any such sale, lease, transfer or other disposition
required to be applied, or any payment to be made in connection therewith, in
accordance with Section 2.05 of the Credit Agreement shall, to the extent so
required, be paid or made to, or in accordance with the instructions of, the
Administrative Agent when and as required under Section 2.05 of the Credit
Agreement.
 
(b)           Upon the occurrence of the Release Date, the pledge and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Grantor.  Upon any such termination, the Administrative
Agent will, at the applicable Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.
 
Section 22. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement, or of any amendment or waiver of any provision of this Agreement or
of any Security Agreement Supplement, by telecopier or in “pdf” or similar
format by electronic mail, shall be effective as delivery of an original
executed counterpart thereof.
 
Section 23.  The Mortgages.  In the event that any of the Collateral hereunder
is also subject to a valid and enforceable Lien under the terms of any Mortgage
and the terms of such Mortgage are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Mortgage
shall be controlling in the case of fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall be controlling in the case of
all other Collateral.
 
Section 24.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
Reference is made to the Lien Subordination and Intercreditor Agreement dated as
of May 20, 2008, among Bank of America, N.A., as Collateral Agent for the
Revolving Facility Secured Parties referred to therein; U.S. Bank National
Association, as Trustee and as Noteholder Collateral Agent; Nortek, Inc.; and
the other subsidiaries of Nortek, Inc. named therein (the “Intercreditor
Agreement”).  Notwithstanding any other provision contained herein, this
Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the Intercreditor Agreement and, to the extent provided therein, the applicable
Senior Secured Obligations Security Documents (as defined in the Intercreditor
Agreement).  In the event of any conflict or inconsistency between the
provisions of this Agreement and the Intercreditor Agreement, the provisions of
the Intercreditor Agreement shall control.
 
[Remainder of Page Intentionally Blank]
 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 
 


 
NORTEK, INC.
 
By:         
 
Title:

 
 


ADVANCED BRIDGING TECHNOLOGIES, INC.
AIGIS MECHTRONICS, INC.
ALLSTAR PRO, LLC
AUBREY MANUFACTURING, INC.
BROAN-NUTONE LLC
CES GROUP, INC.
CLEANPAK INTERNATIONAL, INC.
ELAN HOME SYSTEMS, L.L.C.
GEFEN, INC.
GOVERNAIR CORPORATION
GTO, INC.
HC INSTALLATIONS, INC.
HOMELOGIC LLC
HUNTAIR, INC.
INTERNATIONAL ELECTRONICS, INC.
J.A.R. INDUSTRIES, INC.
JENSEN INDUSTRIES, INC.
LINEAR H.K. LLC
LINEAR LLC
LITETOUCH, INC.
MAGENTA RESEARCH LTD.
MAMMOTH, INC.
NILES AUDIO CORPORATION
NORDYNE CHINA LLC
NORDYNE INC.
NORDYNE INTERNATIONAL, INC.
NORTEK, INC.
NORTEK INTERNATIONAL, INC.
NUTONE INC.
OMNIMOUNT SYSTEMS, INC.
OPERATOR SPECIALTY COMPANY, INC.
PACIFIC ZEPHYR RANGE HOOD, INC.
PANAMAX INC.
RANGAIRE GP, INC.
RANGAIRE LP
RANGAIRE LP, INC.
SECURE WIRELESS, INC.
SPEAKERCRAFT, INC.
TEMTROL, INC.
WDS LLC
WEBCO, INC.
XANTECH CORPORATION
ZEPHYR CORPORATION


 
By:         
 
Name:

 
Title:

 
 


 












 


 




 


 
 
BANK OF AMERICA, N.A.,
 
 
    as Administrative Agent
 
 
By:         
 
Name:

 
Title:

 
 
By:         
 
Name:

 
Title:

 


Exhibit A to the
 
Security Agreement
 
FORM OF SECURITY AGREEMENT SUPPLEMENT
 
[Date of Security Agreement Supplement]
 
Bank of America, N.A., as the Administrative Agent for
 
the Secured Parties referred to in the
 
Credit Agreement referred to below
 
__________
 
__________
 
Attn: __________
 
[Name of Borrower]
 
Ladies and Gentlemen:
 
Reference is made to (i) the Credit Agreement, dated as of May 20, 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Nortek, Inc., a Delaware corporation (the
“Specified U.S. Borrower”),  the other Loan Parties party thereto, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent for the
Lenders (“Administrative Agent”), and (ii) the Security Agreement, dated as of
May 20, 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), made by the Grantors from
time to time party thereto in favor of the Administrative Agent for the Secured
Parties.  Terms defined in the Security Agreement and not otherwise defined
herein are used herein as defined in the Security Agreement.
 
SECTION 1.  Grant of Security.  The undersigned hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in and to the following, in
each case whether now owned or hereafter acquired by the undersigned, wherever
located and whether now or hereafter existing or arising (collectively, the
undersigned’s “Collateral”): all Equipment, Inventory, Accounts, cash and Cash
Equivalents, Chattel Paper, Deposit Accounts, Documents, Equipment, Farm
Products, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights, Related Contracts, Security Collateral, Receivables,
Agreement Collateral, Intellectual Property Collateral, Commercial Tort Claims,
all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of the
undersigned pertaining to any of the undersigned’s Collateral, all other
tangible and intangible personal property of whatever nature whether or not
covered by Article 9 of the UCC, and all proceeds of, collateral for, income,
royalties and other payments now or hereafter due and payable with respect to,
and supporting obligations relating to, any and all of the undersigned’s
Collateral (including, without limitation, proceeds, collateral and supporting
obligations that constitute property of the types described in this Section 1)
and, to the extent not otherwise included, all payments under insurance (whether
or not the Administrative Agent is the loss payee thereof), or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral.
 
SECTION 2.  Security for Obligations.  The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Loan
Documents.  Without limiting the generality of the foregoing, this Security
Agreement Supplement and the Security Agreement secures the payment of all
amounts that constitute part of the Secured Obligations and that would be owed
by the undersigned to any Secured Party under the Loan Documents but for the
fact that such Secured Obligations are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a Loan
Party.
 
SECTION 3.                                Perfection Certificate.  The
undersigned has delivered concurrently herewith a supplement to the Perfection
Certificate attaching supplemental schedules 1 through 18 to the Perfection
Certificate.  Such supplemental Perfection Certificate has been duly prepared,
completed and executed by the undersigned and the information set forth therein,
including the exact legal name of the undersigned, is true, accurate and
complete.
 
SECTION 3.                      Representations and Warranties.  The undersigned
hereby makes each representation and warranty set forth in Section 8 of the
Security Agreement with respect to itself and the Collateral granted by it.
 
SECTION 4.  Obligations Under the Security Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors.  The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.
 
SECTION 5.  Governing Law.  This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
Reference is made to the Lien Subordination and Intercreditor Agreement dated as
of May 20, 2008, among Bank of America, N.A., as Collateral Agent for the
Revolving Facility Secured Parties referred to therein; U.S. Bank National
Association, as Trustee and as Noteholder Collateral Agent; Nortek, Inc.; and
the other subsidiaries of Nortek, Inc. named therein (the “Intercreditor
Agreement”).  Notwithstanding any other provision contained herein, this
Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the Intercreditor Agreement and, to the extent provided therein, the applicable
Senior Secured Obligations Security Documents (as defined in the Intercreditor
Agreement).  In the event of any conflict or inconsistency between the
provisions of this Agreement and the Intercreditor Agreement, the provisions of
the Intercreditor Agreement shall control.
 
Very truly yours,
 
[NAME OF ADDITIONAL GRANTOR]
 


 
By           _______________________________
 
Title:
 


 
Address for Notices:
 
____________________________
 
____________________________
 
____________________________
 


 
Exhibit B to the
 
Security Agreement
 
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated May [__], 2008, is made by the Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).
 
WHEREAS Nortek, Inc., a Delaware corporation (the “Specified U.S. Borrower”) and
the other Loan Parties party thereto have entered into a Credit Agreement dated
as of May 20, 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), with Bank of America, N.A.,
as Administrative Agent, and the Lenders party thereto.  Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.
 
WHEREAS, as a condition precedent to the making of Advances and the issuance of
Letters of Credit by the Lender Parties under the Credit Agreement and the entry
into Secured Hedge Agreements by the Hedge Banks and the entry into Secured Cash
Management Agreements by the Cash Management Banks from time to time, each
Grantor has executed and delivered that certain Security Agreement dated May 20,
2008 made by the Grantors to the Administrative Agent (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).
 
WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the U.S. Patent and Trademark Office, the United
States Copyright Office and other governmental authorities.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
 
SECTION 1.  Grant of Security.  Each Grantor hereby grants to the Administrative
Agent for the ratable benefit of the Secured Parties a security interest in all
of such Grantor’s right, title and interest in and to the following (the
“Collateral”):
 
(a)  
the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
 

(b)  
the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
 

(c)  
all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);
 

(d)  
all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;
 

(e)  
any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
 

(f)  
any and all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral of or arising from any of the
foregoing.

 
SECTION 2.  Security for Obligations.  The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Secured Obligations of such Grantor now or hereafter existing under or in
respect of the Loan Documents.  Without limiting the generality of the
foregoing, this IP Security Agreement secures, as to each Grantor, the payment
of all amounts that constitute part of the Secured Obligations and that would be
owed by such Grantor to any Secured Party under the Loan Documents but for the
fact that such Secured Obligations are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a Loan
Party.
 
SECTION 3.  Recordation.  Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.
 
SECTION 4.  Execution in Counterparts.  This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
SECTION 5.  Grants, Rights and Remedies.  This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Administrative Agent
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.
 
SECTION 6.  Governing Law.  This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
Reference is made to the Lien Subordination and Intercreditor Agreement dated as
of May 20, 2008, among Bank of America, N.A., as Collateral Agent for the
Revolving Facility Secured Parties referred to therein; U.S. Bank National
Association, as Trustee and as Noteholder Collateral Agent; Nortek, Inc.; and
the other subsidiaries of Nortek, Inc. named therein (the “Intercreditor
Agreement”).  Notwithstanding any other provision contained herein, this
Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the Intercreditor Agreement and, to the extent provided therein, the applicable
Senior Secured Obligations Security Documents (as defined in the Intercreditor
Agreement).  In the event of any conflict or inconsistency between the
provisions of this Agreement and the Intercreditor Agreement, the provisions of
the Intercreditor Agreement shall control.
 


 
[Remainder of Page Intentionally Blank]
 
IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.
 


 
[NAME OF BORROWER]
 
 
By __________________________

 
 
Name:

 
 
Title:

 
[NAME OF GRANTOR]
 
 
By __________________________

 
 
Name:

 
 
Title:

 
[NAME OF GRANTOR]
 
 
By __________________________

 
 
Name:

 
 
Title:

 


 
Exhibit C to the
 
Security Agreement
 
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated __________, 200_, is made by the Person listed on
the signature page hereof (the “Grantor”) in favor of Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).
 
WHEREAS Nortek, Inc., a Delaware corporation (the “Specified U.S. Borrower”) and
the other Loan Parties party thereto have entered into a Credit Agreement dated
as of May 20, 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), with Bank of America, N.A.,
as Administrative Agent, and the Lenders party thereto.  Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.
 
WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Security Agreement dated May 20, 2008
made by the Grantor and such other Persons to the Administrative Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) and that certain Intellectual Property Security
Agreement dated May 20, 2008 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “IP Security Agreement”).
 
WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in the Additional Collateral (as defined in Section 1 below)
of the Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:
 
SECTION 1.  Grant of Security.  Each Grantor hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Collateral”):
 
(a)  
the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
 

(b)  
the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
 

(c)  
all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);
 

(d)  
all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;
 

(e)  
any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
 

(f)  
any and all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral of or arising from any of the
foregoing.

 
SECTION 2.  Security for Obligations.  The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Secured Obligations of the Grantor now or hereafter
existing under or in respect of the Loan Documents.
 
SECTION 3.  Recordation.  The Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement
Supplement.
 
SECTION 4.  Grants, Rights and Remedies.  This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement.  The Grantor does hereby acknowledge and confirm that the grant of
the security interest hereunder to, and the rights and remedies of, the
Administrative Agent with respect to the Additional Collateral are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.
 
SECTION 5.  Governing Law.  This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.
 
Reference is made to the Lien Subordination and Intercreditor Agreement dated as
of May 20, 2008, among Bank of America, N.A., as Collateral Agent for the
Revolving Facility Secured Parties referred to therein; U.S. Bank National
Association, as Trustee and as Noteholder Collateral Agent; Nortek, Inc.; and
the other subsidiaries of Nortek, Inc. named therein (the “Intercreditor
Agreement”).  Notwithstanding any other provision contained herein, this
Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the Intercreditor Agreement and, to the extent provided therein, the applicable
Senior Secured Obligations Security Documents (as defined in the Intercreditor
Agreement).  In the event of any conflict or inconsistency between the
provisions of this Agreement and the Intercreditor Agreement, the provisions of
the Intercreditor Agreement shall control.
 


 
[Remainder of Page Intentionally Blank]
 


 
IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.
 


 
By__________________________
 
Name:
 
Title:
 
Address for Notices:
 
____________________________
 
____________________________
 
____________________________
 


 


 